Case 2:20-cv-00040-JRG-RSP Document 34-1 Filed 09/30/20 Page 1 of 1 PageID #: 385




                           FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   TACTUS TECHNOLOGIES LLC,                         §
                                                    §
                                                         Case No. 2:20-CV-00040-JRG-RSP
   Plaintiff,                                       §
                                                    §
                                                    §
                                                         JURY TRIAL DEMANDED
           v.                                       §
                                                    §
   HMD GLOBAL OY,                                   §
                                                    §
   Defendant.                                       §
                                                    §

                                       ORDER OF DISMISSAL

          Before the Court is the Joint Stipulation of Dismissal of Plaintiff Tactus Technologies

  LLC (“Tactus”) and Defendant HMD Global Oy (“HMD”) pertaining to the above-captioned

  action. Having considered the Joint Stipulation of Dismissal, and finding that good cause exists

  for granting it, the Court is of the opinion that the Joint Stipulation of Dismissal should be, in all

  respects, GRANTED.

          IT IS THEREFORE ORDERED that Tactus’s claims against HMD in the above-

  captioned actions are DISMISSED WITH PREJUDICE as set forth in the Joint Stipulation of

  Dismissal, with each party to the Joint Stipulation of Dismissal to bear its own costs, expenses

  and attorneys’ fees as may exist between them.
